—In a claim, inter alia, to recover damages for wrongful death, the claimant appeals from a judgment of the Court of Claims (Ruderman, J.), entered June 9, 1998, which, after a nonjury trial and upon the granting of the defendant’s motion to dismiss the claim, dismissed the claim.
Ordered that the judgment is affirmed, with costs.
Contrary to the claimant’s contention, we find that the evidence adduced at trial supports the court’s factual determination that the claimant’s decedent, an inmate at Green Haven Correctional Facility, received adequate medical attention and that any failure to diagnose was not a proximate cause of his death (see, Marchione v State of New York, 194 AD2d 851; Connolly v Pastore, 203 AD2d 412). The claimant demonstrated *307that the decedent had exhibited the symptoms of Acquired Immune Deficiency Syndrome. The claimant contends that an earlier diagnosis would have allowed a preventive course of medication against pneumocystis carinii pneumonia (hereinafter PCP), the immediate cause of the decedent’s death. This contention was contradicted by the testimony of the defendant’s experts to the effect that the abrupt onset of PCP in the decedent, a 57-year-old man suffering, inter alia, from heart disease, hepatitis, cirrhosis of the liver, and diabetes, was not treatable given the amount of time needed for the drug therapy used to combat PCP to take effect. S. Miller, J. P., Sullivan, Altman and McGinity, JJ., concur.